EXHIBIT 99.1 W. G. Ross Corporation, dba Legiant Financial Statements December 31, 2010 and 2009 W. G. Ross Corporation, dba Legiant Table of Contents Page Independent Auditors' Report 1 Balance Sheets 2 Statements of Income 3 Statements of Changes in Stockholder’s Deficit 4 Statements of Cash Flows 5 Notes to Financial Statements 7 Padgett Stratemann& Co., L.L.P. Independent Auditors' Report To the Stockholder W. G. Ross Corporation, dba Legiant Austin, Texas We have audited the accompanying balance sheets of W. G. Ross Corporation, dba Legiant (the "Company") as of December 31, 2010 and 2009, and the related statements of income, changes in stockholder's deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of W. G. Ross Corporation, dba Legiant as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Padgett, Stratemann & Co., L.L.P. Certified Public Accountants January 17, 2012 SAN ANTONIO AUSTIN 100 N.E. LOOP 410, SUITE 1100 , SUITE 550
